Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment on 03/22/2021 with claim 1-2, 4-9 are pending in the Application. 
	Upon review and examination. Generic claims 1, 6 are deemed allowable, and Applicant has amended independent claim 5 that belong to other Species to have all the limitations of the allowable generic claim 1. It is rejoined and allowed.
	Furthermore, withdrawn claims 7-9 that belong to other Species but that depend on and have all the limitation of the allowable generic claim 6 are rejoined and allowed.
Reason for allowance
 
 
2.	Claims 1-2, 4-9 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-2, 4:
 None of the references of record teaches or suggests the claimed INTEGRATED CIRCUIT having the limitations: 
--“a first pin connected to a first pad among the plurality of pads and, the first pin connected to a power supply provided outside the chip;
a second pin connected to a second pad among the plurality of pads and, the second pin connected to a ground provided outside the chip; and
a third pin connected to a third pad among the plurality of pads, the third pin being connected to the second pin in the internal circuit, the third pin being connected to a capacitor connected between the first pin and the power supply. “--.
In combination with all other limitations as recited in claim 1.
II/ Group II: Claim 5:
None of the references of record teaches or suggests the claimed INTEGRATED CIRCUIT having the limitations:      
--“a first pin connected to a first pad among the plurality of pads, the first pin connected to a power supply provided outside the chip;
a plate on which the chip is mounted, the plate including a metal portion connected to a second pad among the plurality of pads;
a second pin connected to the metal portion, the second pin connected to a ground provided outside the chip; and
a third pin connected a third pad among the plurality of pads, the third pin being connected to the second pin in the internal circuit, the third pin being connected to a capacitor connected between the first pin and the power supply.”--.
In combination with all other limitations as recited in claim 5.
III/ Group III: Claims 6-9:
 None of the references of record teaches or suggests the claimed ELECTRONIC CIRCUIT having the limitations:
--“a first pin connected to a first pad among the plurality of pads, the first pin connected to a power supply provided outside the chip,
a second pin connected to a second pad among the plurality of pads and, the second pin connected to a ground provided outside the chip, and
a third pin connected to a third pad among the plurality of pads, the third pin being connected to the second pin in the internal circuit; and
 a circuit board comprising
the power supply connected to the first pin, 
the ground connected to the second pin, and
a capacitor connected between the first pin and the third pin power supply, wherein the third pin is connected to a capacitor connected between the first pin and the power supply. “--.
In combination with all other limitations as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                     CONCLUSION

3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM- 6.30 PM US Eastern Time  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                    /THINH T NGUYEN/                    Primary Examiner, Art Unit 2897